Exhibit 10.14A

 

TIDEWATER

 

INTERNATIONAL

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

INTERNATIONAL PENSION SERP

 

 

November 1, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1:   PURPOSE OF THE PLAN    1 ARTICLE 2:   THE PENSION PLAN    1
ARTICLE 3:   ADMINISTRATION    1 ARTICLE 4:   ELIGIBILITY    2 ARTICLE 5:  
AMOUNT OF SUPPLEMENTAL PENSION BENEFIT FOR ELIGIBLE EMPLOYEES OF TIDEWATER
CREWING    2 ARTICLE 6:   AMOUNT OF SUPPLEMENTAL PENSION BENEFIT FOR ELIGIBLE
EMPLOYEES OF TIDEWATER NORTH SEA    3 ARTICLE 7:   PAYMENT OF SUPPLEMENTAL
PENSION BENEFIT    5 ARTICLE 8:   PAYMENT ELECTION IN ANTICIPATION OF A CHANGE
OF CONTROL    5 ARTICLE 9:   EMPLOYEES' RIGHTS    6 ARTICLE 10:   AMENDMENT AND
DISCONTINUANCE    6 ARTICLE 11:   CHANGE OF CONTROL    7 ARTICLE 12:   GUARANTY
BY THE COMPANY    9 ARTICLE 13:   RESTRICTIONS ON ASSIGNMENT    10 ARTICLE 14:  
NATURE OF AGREEMENT    10 ARTICLE 15:   CONTINUED EMPLOYMENT    10 ARTICLE 16:  
BINDING ON EMPLOYER, EMPLOYEES AND THEIR SUCCESSORS    11 ARTICLE 17:   LAWS
GOVERNING    11 ARTICLE 18:   MISCELLANEOUS    11

 

i



--------------------------------------------------------------------------------

TIDEWATER INTERNATIONAL PENSION

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

PREAMBLE

 

Tidewater Crewing Limited (“Tidewater Crewing” or “Employer” with respect to
Eligible Employees of Tidewater Crewing) sponsors the Tidewater Multi-National
Pension Plan, a defined benefit plan for the benefit of its eligible employees
who are non-U.S. citizens.

 

Tidewater Marine North Sea Limited (“Tidewater North Sea” or “Employer” with
respect to Eligible Employees of Tidewater North Sea) funds a private executive
pension plan for the benefit of its eligible employees who are UK citizens.

 

Tidewater Inc. (the “Company”) is the sponsor of the Tidewater Pension Plan
(“Pension Plan”). The Pension Plan is qualified under Section 401(a) of the
Internal Revenue Code of 1986 (“Code”). The Pension Plan is for the benefit of
eligible U.S. citizens employed with Tidewater Inc. or related entities.

 

Tidewater Crewing and Tidewater North Sea adopt this nonqualified unfunded plan
known as the Tidewater International Supplemental Executive Retirement Plan
(“Plan”), effective as of November 1, 2003 in order to provide benefits to a
select group of management or highly compensated employees equal to the benefits
that such employees would have received if eligible for the Pension Plan
determined without regard to Internal Revenue Code limitations reduced by
benefits received from the Tidewater Multi-National Pension Plan or the UK
private executive pension plan (such Employer plans collectively referred to
herein as the “Foreign Pension Plan”).

 

ARTICLE 1: PURPOSE OF THE PLAN

 

The Employers intend and desire by the adoption of this Plan to recognize the
value to the Employers of past and present services of certain Eligible
Employees and to encourage and assure their continued service with the Employer
by making more adequate provision for their future retirement security.

 

ARTICLE 2: THE PENSION PLAN

 

The Pension Plan, whenever referred to in this Plan, shall mean the Tidewater
Pension Plan, as amended, as it exists as of the date any determination is made
of benefits payable under this Plan. All terms used in this Plan shall have the
meanings assigned to them under the provisions of the Pension Plan, unless
otherwise qualified by the context. Any ambiguities or gaps in this Plan shall
be resolved by reference to the Pension Plan document.

 

ARTICLE 3: ADMINISTRATION

 

This Plan shall be administered by the Compensation Committee of the Tidewater
Inc. Board of Directors, the Pension Plan Employee Benefits Committee, and the
Board of Directors of Tidewater Inc. which shall administer this Plan in a
manner consistent with their duties of

 

1



--------------------------------------------------------------------------------

administration of the Pension Plan. Each of these governing bodies shall have
full power and authority to interpret, construe and administer this Plan in
accordance with their respective duties under the Pension Plan, and a governing
body’s interpretations and constructions hereof and actions hereunder, including
the timing, form, amount or recipient of any payment to be made hereunder,
within the scope of its authority, shall be binding and conclusive on all
persons for all purposes. No member of a governing body shall be liable to any
person for any action taken or omitted in connection with the interpretation and
administration of this Plan, unless attributable to his own willful misconduct
or lack of good faith. Each administrator shall be fully indemnified as provided
in the Pension Plan. A member of a governing body shall not participate in any
action or determination regarding his own benefits hereunder.

 

ARTICLE 4: ELIGIBILITY

 

To be eligible to participate in this Plan, an Employee who is employed by one
of the Employers must serve as an officer of the Company (the “Eligible
Employee”).

 

An Eligible Employee who ceases to be an Eligible Employee because of a change
in his status as an officer shall have benefits under this Plan frozen as of the
date he ceases to be an officer, and his benefits shall be paid as provided in
Articles 7 and 8. Notwithstanding the foregoing, the Company’s Board of
Directors or the Compensation Committee of the Company’s Board of Directors may,
in its discretion, determine to increase benefits hereunder, credit an Eligible
Employee with an additional period of service hereunder, accelerate the time or
times of payment of benefits hereunder or change the date (but not
retroactively) on which benefits cease to accrue for an Employee or terminating
Employee.

 

ARTICLE 5: AMOUNT OF SUPPLEMENTAL PENSION BENEFIT

FOR ELIGIBLE EMPLOYEES OF TIDEWATER CREWING

 

Unless otherwise determined by the Company’s Board of Directors or the Company’s
Compensation Committee under Article 4, the amount of supplemental pension
benefit shall be:

 

(a) The supplemental pension benefit payable to an Eligible Employee or his
Beneficiary or Beneficiaries under this Plan shall be the actuarial equivalent
(based on the definition of this term in Section 1.02 of the Pension Plan of the
excess, if any, of (i) over (ii) as described below:

 

(i) the benefit which would have been payable to such Eligible Employee or on
his behalf to his Beneficiary or Spouse, as the case may be, determined as a
monthly single life annuity under the Pension Plan, if such Eligible Employee
had been eligible to participate in the Pension Plan as of the date hired by the
Employer, treating compensation with Company and Employer as if earned within
the United States and subject to Social Security and determining such benefit
without regard to either the maximum amount of retirement income limitations of
Section 415 of the Code, or the maximum compensation limitation of Section
401(a)(17) of the Code,

 

(ii) the benefit which is in fact payable to such Eligible Employee or on his
behalf to his Beneficiary or Spouse under the Tidewater Multi-National Pension
Plan;

 

2



--------------------------------------------------------------------------------

(b) The computation in paragraph (i) above shall be made as though the factor,
0.85%, in Section 5.01(b)(1) of the Pension Plan were 1.35%.

 

(c) The computation in paragraph (i) above shall be made as to take into account
any change authorized by the Company’s Board of Directors or the Company’s
Compensation Committee as permitted in Article 4 hereof. The computation shall
also be made as though the Employee’s service, determined under the service
provisions of the Pension Plan, included the service prior to a break in service
lost under such Pension Plan as a result of a break in service. After an
Employee becomes an Eligible Employee, he may request the Employer to provide
him with a written statement of the number of years of service lost under the
terms of the Pension Plan. If the Eligible Employee disagrees with the
Employer’s determination, he immediately shall contest it through the Plan’s
Appeal Procedure referenced in Article 17, below. In the absence of the Eligible
Employee’s timely request and objection, the Employer’s determination shall
become fixed.

 

(d) Supplemental pension benefits payable under this Plan to any Eligible
Employee shall be computed in accordance with the foregoing, provided the
Eligible Employee has met the vesting requirements of the Pension Plan, with the
objective that such Eligible Employee should receive under this Plan and the
Tidewater Multi-National Pension Plan the total amount which would have been
payable to that Eligible Employee solely under the Pension Plan (as enriched by
(b) and (c)). This provision applies even if the Eligible Employee terminates
employment before becoming fully vested in the Tidewater Multi-National Pension
Plan.

 

ARTICLE 6: AMOUNT OF SUPPLEMENTAL PENSION BENEFIT

FOR ELIGIBLE EMPLOYEES OF TIDEWATER NORTH SEA

 

Unless otherwise determined by the Company’s Board of Directors or Company’s
Compensation Committee under Article 4, the amount of supplemental pension
benefit shall be:

 

(a) The supplemental pension benefit payable to an Eligible Employee or his
Beneficiary or Beneficiaries under this Plan shall be the actuarial equivalent
(based on the definition of this term in Section 1.02 of the Pension Plan) of
the excess, if any, of (i) over (ii) as described below:

 

(i) the benefit which would have been payable to such Eligible Employee or on
his behalf to his Beneficiary or Spouse, as the case may be, determined as a
monthly single life annuity under the Pension Plan, if such Eligible Employee
had been eligible to participate in the Pension Plan as of the date hired by the
Employer, treating compensation with Company and Employer as if earned within
the United States and subject to Social Security, and determining such benefit
without regard to either the maximum amount of retirement income limitations of
Section 415 of the Code, or the maximum compensation limitation of Section
401(a)(17) of the Code,

 

(ii) the Eligible Employee’s hypothetical UK private executive pension plan (the
“UK Plan”) benefit based on a monthly single life annuity. In determining such
benefit both the Code Section 401(a)(17) compensation limit and Code Section 415

 

3



--------------------------------------------------------------------------------

maximum benefit limit apply. The amount is determined by starting with the
Eligible Employee’s actual UK Plan account balance attributable to contributions
since employed with the Employer as of the date he becomes an officer with
increases based upon the following assumption through the payment date:

 

  (A) contribution of 3% of compensation, as defined in the UK Plan, commencing
no earlier than the first month following one year of employment; such
contributions are assumed made to the UK Plan at the end of the plan year;

 

  (B) contributions assumed to grow with interest at 6%, compounded annually;

 

  (C) in the year of termination or loss of eligibility for this Plan, the
balance is assumed to grow using simple interest at 6% applied to the beginning
of year balance. Additionally, a partial year contribution is assumed made at
the termination date or loss of eligibility for this Plan;

 

  (D) the balance is assumed to increase with simple interest at 6% through the
end of the year of termination (or payment date, if earlier);

 

  (E) the balance is assumed to increase with simple interest at 6%, compounded
annually, from the end of the year of termination to the end of the year
preceding payment date;

 

  (F) the balance is further assumed to increase with simple interest at 6% from
the end of the year preceding the payment date through the payment date; and

 

  (G) the balance at payment date is converted to an annuity using the actuarial
equivalence factors at Section 1.02 of the Pension Plan.

 

(b) The computation in paragraph (i) above shall be made as though the factor,
0.85%, in Section 5.01(b)(1) of the Pension Plan were 1.35%.

 

(c) The computation in paragraph (i) above shall be made as to take into account
any change authorized by the Company’s Board of Directors or the Company’s
Compensation Committee as permitted in Article 4 hereof. The computation shall
also be made as though the Employee’s service, determined under the service
provisions of the Pension Plan, included the service prior to a break in service
lost under such Pension Plan as a result of a break in service.

 

(d) Supplemental pension benefits payable under this Plan to any Eligible
Employee who is not eligible for benefits under the Pension Plan shall be
computed in accordance with the foregoing, provided the Eligible Employee has
met the vesting requirements

 

4



--------------------------------------------------------------------------------

of the Pension Plan, (with the objective that the Eligible Employee should
receive under this Plan and the UK Plan the total amount which would have been
payable to that recipient solely under the Pension Plan (as enriched by (b) and
(c)).

 

ARTICLE 7: PAYMENT OF SUPPLEMENTAL PENSION BENEFIT

 

Except as provided in Article 4, 10 or 11 or unless the Employee elects
otherwise under this Article 7 or Article 8, the supplemental pension benefit
under the Plan with respect to an Employee shall commence as of the first of the
month following the later of termination of employment and attaining Normal
Retirement Age (as defined in the Pension Plan). An Employee can elect, on a
form provided by the Committee, to receive a benefit commencing prior to his
Normal Retirement Age (as defined in the Pension Plan) following termination of
employment and after attaining age 55 and completing 10 years of Vesting Service
(as defined in the Pension Plan), but only if an election is made at least 13
months prior to the benefit commencement date. The benefit will be paid in the
form of a single life annuity or, if married, in the form of a 50% joint and
survivor annuity unless a different form permitted under the Pension Plan is
elected, but only if the election is made at least 13 months prior to the
benefit commencement date. The benefit paid earlier than Normal Retirement Age
(as defined in the Pension Plan) shall be determined as if paid under the
Pension Plan taking into account the early payment adjustments.

 

If the Employee’s spouse is surviving at the Employee’s death, the spouse will
receive a 50% survivor spouse annuity. The benefit to the spouse shall commence
as of the first of the month following the Employee’s death. If there is no
spouse at the Employee’s death, a benefit will not be paid. However, if the
Employee’s death is after benefits have commenced, the benefits will continue
based upon the applicable form. Further, if the Employee continues employment
past age 65 he may elect to provide a benefit for 5, 10, 15, or 20 years to a
designated beneficiary. The beneficiary’s benefit is actuarially adjusted to
reflect the length of the payment period. The spouse must consent to an
alternate beneficiary. If (i) the beneficiary or beneficiaries, should die
before such total guaranteed number of payments have been made, the remaining
payments will be made to the estate of such beneficiary, or beneficiaries (or,
if designated by the payee, to a secondary beneficiary or beneficiaries), or
(ii) there is no surviving designated beneficiary upon the payee’s death, any
remaining guaranteed payments will be made to the payee’s estate, provided that
in either such event payment may be made either in an Actuarially Equivalent (as
defined in the Pension Plan) single sum, payable immediately, or as a
continuation of the monthly payments, as selected by the Committee.

 

The foregoing notwithstanding, if the total value of the benefit payable under
the Plan to the Employee, the Employee’s Spouse, or designated beneficiary upon
the Employee’s termination of employment (by retirement, death or otherwise) is
less than $10,000, the recipient shall receive an immediate lump sum benefit.
All benefits shall be paid in U.S. dollars.

 

ARTICLE 8: PAYMENT ELECTION IN ANTICIPATION

OF A CHANGE OF CONTROL

 

An Employee or a former Employee who has not yet satisfied the requirements to
begin to receive payment of benefits under the Plan can elect at any time prior
to a Change of Control,

 

5



--------------------------------------------------------------------------------

in a form and manner reasonably satisfactory to the Company, to have the
supplemental pension benefit that becomes payable under this Plan (and, if
applicable, as increased under the Employee’s Change of Control Agreement) to
such Employee or former Employee following a Change of Control paid in cash in
the form of a lump sum as of the date payments to the Employee would otherwise
commence under the terms of the Plan, or if earlier, within five business days
of the date of any termination of employment that would result in payments to
the Employee under the Employee’s Change of Control Agreement, without regard to
the form of payment provisions otherwise provided in the Plan and any payment or
distribution elections applicable to the payment of the Employee’s or former
Employee’s benefit in the absence of a Change of Control. A former Employee who
has satisfied the requirements to begin to receive the payment of benefits under
the Plan, whether or not payments have commenced, can elect at any time prior to
a Change of Control, in a form and manner reasonably satisfactory to the
Company, to have the full value of the remaining supplemental pension benefits
payable to such former Employee paid in a lump sum in cash within five business
days of the Change of Control, without regard to the form of payment provisions
otherwise provided in the Plan and any payment or distribution elections
applicable to the payment of the former Employee’s benefit in the absence of a
Change of Control. The determination of the lump sum amount shall be made using
the same assumptions as are used in the Pension Plan to determine the amount of
a lump sum benefit.

 

ARTICLE 9: EMPLOYEES’ RIGHTS

 

No Employee, Spouse or Beneficiary shall have greater rights under this Plan
than those of general creditors of the Employer that received services of the
Eligible Employee. Benefits payable under this Plan shall be a mere promise to
pay in the future and shall be a general, unsecured obligation of the Employer
that received services of the Eligible Employee. Notwithstanding, the benefits
payable from this Plan shall be paid by the Employer of the respective Eligible
Employee from its own funds. Such payments shall not (i) impose any additional
obligation upon the Employer under the Pension Plan or Foreign Pension Plan;
(ii) be paid from the Pension Plan or Foreign Pension Plan; or (iii) have any
effect whatsoever upon the Pension Plan or Foreign Pension Plan. No Employee or
his Beneficiary or Spouse shall have any title to or beneficial ownership in any
assets which an Employer may use to pay benefits hereunder. Notwithstanding the
foregoing provisions of this Article 9 and any other provision of the Plan
(including, without limitation, Article 13), an Employer may, in its discretion,
establish a trust to pay amounts becoming payable pursuant to the Plan, which
trust shall be subject to the claims of the general creditors of the applicable
Employer of the Employee in the event of its bankruptcy or insolvency.
Notwithstanding any establishment of such a trust, the Employer shall remain
responsible for the payment of any amounts so payable which are not so paid by
such trust.

 

ARTICLE 10: AMENDMENT AND DISCONTINUANCE

 

Each Employer expects to continue this Plan indefinitely but, except as
otherwise provided, reserves the right to amend or discontinue it if, in its
sole judgment, such a change is deemed necessary or desirable. However, if the
Company should amend or discontinue this Plan, the Employer shall continue to be
liable to pay all benefits accrued under this Plan (determined on the basis of
each Employee’s presumed termination of employment as of the date

 

6



--------------------------------------------------------------------------------

of such amendment or discontinuance), as of the date of such action. Such
accrued benefits shall be calculated pursuant to the provisions of the Plan
immediately prior to any such amendment or discontinuance. Upon a
discontinuance, all benefits shall be 100% vested, and a lump sum equal to the
actuarial present value of each Employee’s unpaid accrued benefit under this
Plan shall be distributed to the Employee (or his Beneficiary or Spouse), and
the Employer shall have no further obligation under this Plan. Such lump sum
distributions shall be distributed within the thirty (30) days immediately
following such discontinuance. No amendment shall be deemed to cause a reduction
in an Employee’s accrued benefit under this Plan if the reduction of the benefit
under this Plan is paired with a corresponding increase in the accrued benefit
under the Pension Plan or applicable Foreign Pension Plan.

 

ARTICLE 11: CHANGE OF CONTROL

 

11.1 Effect of Change of Control.

 

(a) Upon a Change of Control (as defined in Section 11.2 hereof) all benefits
which have accrued under the Plan shall immediately become fully vested.

 

(b) Additional fully vested benefits shall accrue under this Plan pursuant to an
Eligible Employee’s Change of Control Agreement if after a Change of Control (as
defined in Section 11.2 hereof) and during the “Employment Term”, the Company
terminates the Employee’s employment other than for “Cause”, death or
“Disability”, or the Employee terminates employment for “Good Reason”. Each
phrase within quotes in this provision is defined in the Employee’s Change of
Control Agreement.

 

(c) Upon or after a Change of Control, the Plan shall be deemed to have been
discontinued (within the meaning of Article 10 hereof) upon the first to occur
of the following:

 

(i) the date of the Change of Control if the successor to the Company or
Employer shall have failed to assume the obligations under the Plan prior to or
upon such Change of Control, either by express agreement or by operation of law,

 

(ii) the date of any amendment to the Plan which reduces or adversely affects
either the benefit accrued with respect to any Employee or the future benefit
accrual of any Employee (unless paired with a corresponding increase in the
benefit paid under the Pension Plan), or

 

(iii) if the Employer shall have established a trust as described in the last
two sentences of Article 9 hereof, any failure of the Employer (or the successor
to the Employer) to make in a timely fashion any contribution to the trust with
respect to benefits accrued under the Plan which may be required by the terms of
such trust.

 

11.2 Definition of Change of Control. As used in this Section 11, ‘Change of
Control’ shall mean:

 

(a) the acquisition by any ‘Person’ (as defined in Section 11.3 hereof) of
‘Beneficial Ownership’ (as defined in Section 11.3 hereof) of 30% or more of the
outstanding Shares of the Company’s Common Stock, $0.10 par value per share (the
‘Common Stock’) or

 

7



--------------------------------------------------------------------------------

30% or more of the combined voting power of the Company’s then outstanding
securities; provided, however, that for purposes of this subsection 11.2(a), the
following shall not constitute a Change of Control:

 

(i) any acquisition (other than a ‘Business Combination’ (as defined in Section
11.2(c) hereof) which constitutes a Change of Control under Section 11.2(c)
hereof) of Common Stock directly from the Company,

 

(ii) any acquisition of Common Stock by the Company or its subsidiaries,

 

(iii) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or

 

(iv) any acquisition of Common Stock by any corporation pursuant to a Business
Combination which does not constitute a Change of Control under Section 11.2(c)
hereof; or

 

(b) individuals who, as of the effective date of the Amendment, constitute the
Board (the ‘Incumbent Board’) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of the Amendment whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board; or

 

(c) consummation of a reorganization, merger or consolidation (including a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a ‘Business Combination’), in each case, unless,
immediately following such Business Combination,

 

(i) the individuals and entities who were the Beneficial Owners of the Company’s
outstanding Common Stock and the Company’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect Beneficial Ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, of the Post-Transaction Corporation
(as defined in Section 11.3 hereof), and

 

(ii) except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 30% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 30% or more of the combined voting power of the then outstanding
voting securities of such corporation, and

 

8



--------------------------------------------------------------------------------

(iii) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

 

(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

Notwithstanding any other provision hereof, a change of control of the Employer,
as a result of which the Employer is no longer a subsidiary of the Company or
the Employer’s assets are no longer owned by a subsidiary of the Company, does
not constitute a Change of Control of the Company, as defined herein, unless
such transaction forms a part of a transaction that meets the definition of a
Change of Control of the Company.

 

11.3 Other Definitions. As used in Section 11.2 hereof, the following words or
terms shall have the meanings indicated:

 

(a) Affiliate: ‘Affiliate’ (and variants thereof) shall mean a Person that
controls, or is controlled by, or is under common control with, another
specified Person, either directly or indirectly.

 

(b) Beneficial Owner: ‘Beneficial Owner’ (and variants thereof), with respect to
a security, shall mean a Person who, directly or indirectly (through any
contract, understanding, relationship or otherwise), has or shares (i) the power
to vote, or direct the voting of, the security, and/or (ii) the power to dispose
of, or to direct the disposition of, the security.

 

(c) Person: ‘Person’ shall mean a natural person or company, and shall also mean
the group or syndicate created when two or more Persons act as a syndicate or
other group (including, without limitation, a partnership or limited
partnership) for the purpose of acquiring, holding, or disposing of a security,
except that ‘Person’ shall not include an underwriter temporarily holding a
security pursuant to an offering of the security.

 

(d) Post-Transaction Corporation: Unless a Change of Control includes a Business
Combination (as defined in Section 11.2(c) hereof), ‘Post-Transaction
Corporation’ shall mean the Company after the Change of Control. If a Change of
Control includes a Business Combination, ‘Post-Transaction Corporation’ shall
mean the corporation resulting from the Business Combination unless, as a result
of such Business Combination, an ultimate parent corporation controls the
Company or all or substantially all of the Company’s assets either directly or
indirectly, in which case, ‘Post-Transaction Corporation’ shall mean such
ultimate parent corporation.

 

ARTICLE 12: GUARANTY BY THE COMPANY

 

The Company hereby binds itself, on a joint and several basis, with each
Employer for the full performance by the Employer of all obligations, and
liabilities of the Employer to

 

9



--------------------------------------------------------------------------------

Employee of every kind, character, and description whatsoever, direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter incurred, liquidated or unliquidated, arising under the Plan, together
with all costs of collection, including, without limitation, reasonable
attorneys’ fees and court costs (the “Obligations”).

 

This is a continuing guaranty which may be enforced before or after proceeding
against the Employer for the Obligations and shall remain in effect until the
Employer has performed all of its Obligations under the Agreement and the
Agreement has terminated or expired. The Company waives all pleas of discussion
and division, presentment and demand for payment from the Employee, protests and
notice of dishonor or default.

 

ARTICLE 13: RESTRICTIONS ON ASSIGNMENT

 

The interest of an Employee or his Beneficiary or Spouse may not be sold,
transferred, assigned, or encumbered in any manner, either voluntarily or
involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits hereunder be liable for or subject to the debts, contracts,
liabilities, engagement, or torts of any person to whom such benefits or funds
are payable, nor shall they be subject to garnishment attachment, or other legal
or equitable process nor shall they be an asset in bankruptcy, except that no
amount shall be payable hereunder until and unless any and all amounts
representing debts or other obligations owed to the Company or Employer or any
affiliate of the Company or Employer by the Employee with respect to whom such
amount would otherwise be payable shall have been fully paid and satisfied. The
interest of any Employee, Beneficiary or Spouse shall be held subject to the
maximum restraint on alienation permitted or required by applicable Louisiana
law.

 

ARTICLE 14: NATURE OF AGREEMENT

 

Eligible Employees and their Beneficiaries by virtue of participating under this
Plan have only an unsecured right to receive benefits from their Employer as a
general creditor of the Employer. The Plan constitutes a mere promise to make
payments in the future. The adoption of the Plan and any setting aside of
amounts by the Employer with which to discharge its obligations hereunder shall
not be deemed to create a trust for the benefit of Eligible Employees or their
Beneficiaries; except as provided in any trust document, legal and equitable
title to any funds so set aside shall remain in the Employer, and any recipient
of benefits hereunder shall have no security or other interest in such funds.
Any and all funds so set aside shall remain subject to the claims of the general
creditors of the Employer that received services of the Eligible Employee,
present and future, and no payment shall be made under this Plan unless the
applicable Employer is then solvent. This provision shall not require the
Employer to set aside any funds, but the Employer may set aside such funds if it
chooses to do so.

 

ARTICLE 15: CONTINUED EMPLOYMENT

 

Nothing contained herein shall be construed as conferring upon any Employee the
right to continue in the employ of the Employer or Company in any capacity.

 

10



--------------------------------------------------------------------------------

ARTICLE 16: BINDING ON EMPLOYER, EMPLOYEES AND THEIR SUCCESSORS

 

This Plan shall be binding upon and inure to the benefit of the Employer, its
successors and assigns, and each Eligible Employee and his heirs, executors,
administrators and legal representatives.

 

ARTICLE 17: LAWS GOVERNING

 

This Plan shall be construed in accordance with and governed by the laws of the
State of Louisiana, except to the extent that the Plan is governed by the
Employee Retirement Income Security Act of 1974 (“ERISA”). It is the Employer’s
intent that the Plan shall be exempt from ERISA’s provisions, to the maximum
extent permitted by law. To the extent that the Plan is an excess benefit plan
(as defined in Section 3(36) of ERISA), it shall be exempt from coverage
entirely, as provided in ERISA Section 4(b)(5). The Plan is intended to be
unfunded for federal income tax purposes and for purposes of title I of ERISA
and intended to provide deferred compensation only for a select group of
management or highly compensated employees and shall be exempt from Parts 2, 3,
and 4 of ERISA, pursuant to Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.

 

ARTICLE 18: MISCELLANEOUS

 

18.1 Claims and Appeal Procedures. All disputes over benefits allegedly due
under this Plan shall be resolved through the procedures for making claims, and
appealing from denials of claims, that are set forth in the Summary Plan
Description of the Pension Plan.

 

18.2 Recovery of Payments Made by Mistake. Notwithstanding anything to the
contrary, an Eligible Employee or other person receiving amounts from the Plan
is entitled only to those benefits provided by the Plan and promptly shall
return any payment, or portion thereof, made by mistake of fact or law. The
Committee may offset the future benefits of any recipient who refuses to return
an erroneous payment, in addition to pursuing any other remedies provided by
law.

 

11



--------------------------------------------------------------------------------

EXECUTED effective this 1st day of November, 2003.

 

TIDEWATER CREWING LIMITED By:  

/s/ Dean E. Taylor

--------------------------------------------------------------------------------

    Dean E. Taylor     Director

 

ATTEST:

 

/s/ Michael L. Goldblatt

--------------------------------------------------------------------------------

Assistant Secretary (Corporate Seal)

 

EXECUTED effective this 1st day of November, 2003.

 

TIDEWATER MARINE NORTH SEA LIMITED By:  

/s/ Dean E. Taylor

--------------------------------------------------------------------------------

    Dean E. Taylor     Director

 

ATTEST:

 

/s/ Michael L. Goldblatt

--------------------------------------------------------------------------------

Joint Secretary (Corporate Seal)

 

12